DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specifications were received on 10/28/2021.  These specification are acceptable.
Drawings
The drawings were received on 10/28/2021.  These drawings are accepted.
Response to Amendment
The amendment filed 10/28/2021 (hereafter “the amendment”) has been accepted and entered.
Claim Objections
Claim 11 objected to because of the following informalities: claim 11 states in paragraph 2 “the organic lens is fixed at a position corresponding to the the pair of first holes” it should be “the organic lens is fixed at a position corresponding to the pair of first holes”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 11-14, 16, 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Costa (US20170031164A1), Yang (CN204548938U), Plagemann (US20160349791A1), Ginger (US20170108703A1) and further in view of Harned (US4164312A).

Regarding Claim 11, Costa teaches a mobile phone packaging box, wherein the mobile phone packaging box (mobile device packaging (e.g shipping container’s) 0001 line 1) is an upper-lower-capped mobile phone packaging box (Fig.1 110 cover portion ,160 goggle portion), comprises:
	a first packaging box cover (Fig.1 110 first box), a second packaging box cover
(Fig.1 element 160 second packing cover; 110 can be considered the first box or the second box, 160 may be considered the other of the first box and second box)
	a mobile phone frame (Fig. 13A 1368) for clamping and fixing a mobile phone and lens (Fig. 1 152 & 154 Costa: FIGS. 13A and 13B, the ledge 1368 can be inserted into the goggle portion 1360 to define a ledge within the goggle portion 1360 that can be used to support an electronic device since the lens would be in the google portion as shown in Fig.1 the ledge would be fixing the lens).
	 a pair of first holes for eye observation and a second hole for avoiding a nose are provided in the first packaging box cover  or the second packaging box cover ( Fig.2 162 &164 are eye observation hole and cutout166 for avoiding nose ).
	the lens are fixed at a position corresponding to the pair of first hole in the first packaging box cover or the second packaging box cover provided with the paid of first holes (Fig. 1 and 2 
Costa does not teach wherein the mobile phone frame is a mobile phone tray and wherein lens is an organic lens.
Yang does teach a mobile phone tray (Fig. 4 inner tray 21) in order to keep the phone parallel to the lens assembly to keep a view angle (“the display screen of the electronic device is exposed outside the inner tray, the inner tray is placed at the bottom of the lower shell, and the lens assembly is placed in the middle of the lower shell. The display screen is opposite to the lens assembly and parallel to the lens assembly. The inner tray 21 for accommodating the electronic device 22” 0012 line 1-4, Yang). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified
Costa’s mobile phone frame to incorporate Yang’s mobile phone tray to serve the purpose of clamping the phone and lens in place and to keep the phone parallel to the lens to keep the phone screen centered.
	Plagemann does teaches Organic lens. Plagemann shows Fig.7 element 730 is a lens that can be made out of polycarbonate. In paragraph 0016 line 1-4 “the device case 100 may be made
of any type of material including, but not limited to, cardboard, leather, plastic, vinyl, suede, polycarbonate, carbon fiber, silicone, metal, other types of materials and combinations of these materials.” Where later it states “The device case 600 may be made of the materials described above with respect to the device case 100 of FIG. 1”, which includes the frame assembly.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Costa’s lens to incorporate Plagemann’s organic lens by simple substitution of one know element for another to obtain predictable results. 
Costa does not teach wherein a sticker having the same shape as a bottom of the first packaging box cover or the second packaging box cover provided with the pair of first holes is mounted on the organic lens, and the sticker is provided with holes respectively having the same shape as the pair of first holes and the second hole of the first packaging box cover or the second packaging box cover provided with the pair of first holes. 
	Ginger does teach wherein a sticker having the same shape as a bottom of the first packaging box cover or the second packaging box cover provided with the pair of first holes is mounted on the organic lens, and the sticker is provided with holes respectively having the same shape as the pair of first holes and the second hole of the first packaging box cover or the second packaging box cover provided with the pair of first holes ( Fig. 67, element 56 & 57 can be considered a sticker having the same shape as bottom of the lid 54 and with the same hole as first and second holes in the lid 54 and lens 47 and 48 are mounted to them see 0168-0169). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Costa’s packaging box to as above to incorporate Ginger’s sticker in order to make it easier to remove the phone from the packing box, and by making the same cut out as the eyes and the nose holes as it offers an unobstructed viewing when utilizing the VR box while making it easier to separate the compartments and remove the phone from viewer. (Ginger 0168-0169)
Costa does not teach wherein an unfolded left-right plate is mounted on the sticker wherein a middle portion of the left-right plate is connected to the sticker, such that during the use of the organic lens, two sides of the left-right plate are folded over to form an upright plate in the 
Yang does teach left-right plate (Fig. 4 spacer frame 42 which would be mouted to the sticker of Ginger as discussed above), form an upright plate in the middle of the first packaging box cover or the second packaging box cover by connecting inserts on the two sides of the left-right plate (spaced frame 42 would be considered the upright plate in middle of the first packing cover of 41). “The vertical plate portion 421 divided into left and right halves is provided between the two line-of-sight through holes 411.”(Yang 0037) Harned teaches where the left-right plate can be unfolded and folded (Harned, Fig. 1 and 2 blank 10, in fig. 1 blank 10 is unfolded and fig.2 blank 10 is folded with panels 26 and 30 folded outward) 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Costa’s mobile packaging box as above to incorporate Yang’s spacer frame and riser portion in light of teaching of Harned to make the spacer frame unfoldable because it would allow the user to use the spacer with more than one preselected container or packaging box. “a divider panel previously usable with only a preselected container may now be usable with two preselected containers or a single container in one position extending longitudinally and in the other position extending transversely.”(Harned Col.1 lines 37-45)

Regarding claim 12, the references as applied to claim 11 above discloses all the limitations substantially claimed. Costa as modified in claim 11 does not teach a mobile phone positioning card configured to fix the mobile phone between the first packaging box cover or the second packaging box cover provided with the first hole and the mobile phone tray.


Regarding claim 13, the references as applied to claim 12 above discloses all the limitations substantially claimed. Costa as modified in claim 12 further teaches all the packing can be made out of material of cardboard because it would be low of cost. Since Yang does not teach wherein the mobile positioning card is a piece of cardboard, it would be obvious to make the card a piece of cardboard.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Costa’s mobile packaging box as above to include wherein the mobile positioning card of Yang is cardboard in light of teaching of Costa in order to drop the cost and ease of manufacturing. Costa indicates in paragraph 0029, “This disclosure is directed to virtual reality (VR) headsets (which can also be referred to as VR goggles) that can be provided to users at a relatively low cost, as compared with other VR headset implementations.” VR goggles include everything in the invention which would include the positioning card.

Regarding claim 14, the references as applied to claim 11 above discloses all the limitations substantially claimed. Costa as modified in claim 11 further teaches the pair of first holes are 
	

Regarding claim 21, the references as applied to claim 11 above discloses all the limitations substantially claimed. Costa as modified in claim 11 further teaches wherein the materials of the upper-lower-capped mobile phone packaging box include at least one of cardboard, plastic, rubber, and pulp molded products. Costa teaches in paragraph 0052 line 6-9, As some example materials, the cover portion 110, the protective liner 140, the goggle portion 160 and the sleeve 170 can be formed from cardboard, fiberboard, plastic, heavy paper stock, etc.” Where 110 and 160 are upper and lower capped boxes. It would be effective to choose these materials to drop the cost of the VR box. In paragraph 0029 line 1-2, “This disclosure is directed to virtual reality (VR) headsets (which can also be referred to as VR goggles) that can be provided to users at a relatively low cost, as compared with other VR headset implementations”

Regarding claim 22, the references as applied to claim 11 above discloses all the limitations substantially claimed. Costa as modified in claim 11 further teaches packaging envelope configured to encapsulate the assembly formed by the first packaging box cover  and the second packaging box cover ( Fig. 1 shows outer sleeve 170 which fits over goggle portion 160 and cover portion 110 of integrated shipping container-0051). 
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over references as applied to claim 11.

Regarding claim 15, the references as applied to claim 11 above discloses all the limitations substantially claimed. Costa as modified in claim 11 further teaches the pair of first holes are centrally provided in the bottom of the second packaging box cover (Fig. 1 160 where 162 and 164 are pair of first holes that are centrally at bottom of first box 160 ), the second hole is located at an intersection of the bottom and the side of the first packaging box cover ( Fig.1 166 is the second hole looked at the intersection on the bottom side of the first packaging box cover 166 ), and the pair of first holes and the second hole form an inverted triangular shape (fig. 1 shows the first and second holes form an inverted triangular shape of human eyes and nose). Putting the paid of first holes and second hole would perform the same function(of placing user eyes and nose on the box) equally as well, whether located on the first packaging cover 160 or cover portion 110. It has been held that reversal of parts of an invention involves only routine skill in the art.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over references as applied to claim 14 and further in view of Gowland (US2692530A).

Regarding claim 16, the references as applied to claim 14 above discloses all the limitations substantially claimed. Costa as modified in claim 14 further teaches lens(fig. 1 152 and 154)  an intermediate connecting portion of which bonds the lens to the bottom of the first packaging box cover by dispensing adhesives (“an adhesive can be used to affix the aspherical lens 152 and 154 in their respective apertures 162 and 164.” at bottom of the goggle portion 160 -0043)

Plagemann teaches wherein the organic lens is in dumbbell shape (Fig. 7 element 730).
Gowland teaches using a dumbbell shape provides benefits of manufacturing advantages.
(Gowland, Col.2 lines 30-35). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Costa to include the dumbbell shape lens of Plagemann in light of the teaching of Gowland to gain manufacturing advantages when producing them as one unitary/dumbbell shape such as accurate spacing. “A pair of lenses for binocular viewing may be formed as a single molding or pressing… Such a unit has advantages in the manufacture of the viewing device, in that it facilitates handling of the lenses advantages in the manufacture of the viewing device, in that it facilitates handling of the lenses” (Gowland, Col.2 lines 30-35).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over references as applied to claim 15 and further in view of Gowland (US2692530A).


Regarding claim 17, the references as applied to claim 15 above discloses all the limitations substantially claimed. Costa as modified in claim 15 further teaches lens(fig. 1 152 and 154)  an intermediate connecting portion of which bonds the lens to the bottom of the second packaging box cover by dispensing adhesives (“an adhesive can be used to affix the aspherical lens 152 and 154 in their respective apertures 162 and 164.”-0043). As mentioned above in claim 15 regarding reversal of parts the cover portion 110 would have the aperture 162 and 164 and the lens 152 and 154 would be affixed on cover portion 110 by simple reversal of parts.
Costa fails to teach organic lens that are in dumbbell shape

Gowland teaches using a dumbbell shape provides benefits of manufacturing advantages.
(Gowland, Col.2 lines 30-35). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Costa to include the dumbbell shape lens of Plagemann in light of the teaching of Gowland to gain manufacturing advantages when producing them as one unitary/dumbbell shape such as accurate spacing. “A pair of lenses for binocular viewing may be formed as a single molding or pressing… Such a unit has advantages in the manufacture of the viewing device, in that it facilitates handling of the lenses advantages in the manufacture of the viewing device, in that it facilitates handling of the lenses” (Gowland, Col.2 lines 30-35).

	

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over references as applied to claim 11 and further in view of Fujii (WO2015145863A1).

Regarding claim 18, the references as applied to claim 11 above discloses all the limitations substantially claimed. Costa as modified in claim 11 does teach that lenses (Fig.1 152 and 154) are aspherical lenses. 
	Fujii teaches that aspherical lens can be convex lens. “As the lens 111, an aspherical lens, for example, a convex lens, a Plano-convex lens, a Fresnel lens, or the like can be adopted”(Fujii
Pg.4). Fujii teaches by using aspherical/convex lens the image from the phone can be enlarged and displayed in the field of view. “The lens 111 is a lens medium capable of refracting visible light emitted from the display panel 62 of the mobile terminal 2. Through this lens 111, the .
Response to Arguments
Applicant’s arguments, see page 11-14, filed 10/28/2021, with respect to the rejection(s) of claim(s) 11 under 35 U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. 103(see 103 rejection above).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kerns (US20160362220A1) and Choi (US20170261757A1) See PTO-892 regarding additional references for “unfolded upright plate”.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE PAL whose telephone number is (571)272-7525. The examiner can normally be reached M-Th, 9:30 AM - 7:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRINCE PAL/Examiner, Art Unit 3735   

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735